       Case 19-00965         Doc 30       Filed 03/29/19 Entered 03/29/19 16:46:22                   Desc Main
                                             Document Page 1 of 1

                              IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In re:                                                       )             Case No. 19-00965
John P March                                                 )             Chapter 13
                                                             )             Judge: A. Benjamin Goldgar
                             Debtor                          )


                           NOTICE OF MOTION AND CERTIFICATE OF SERVICE

       John P March                                                DAVID M SIEGEL
       364 Minuet Circle                                           790 CHADDICK DR
       Volo, IL 60073                                              WHEELING, IL 60090

Please take notice that on April 12, 2019 at 11:00 am, a representative of this office shall appear before the
Honorable Judge A. Benjamin Goldgar, at the Park City Branch Court, 301 Greenleaf Ave, Rm B, Park City, IL
60085 and present the motion set forth below. Your rights may be affected. You should read these papers
carefully and discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have
an attorney, you may wish to consult one.)

I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it in the
U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor's attorney electronically via the Court's CM/ECF
system on March 29, 2019.


                                                                   /s/ Glenn Stearns
                                                                   FOR: Glenn Stearns, Chapter 13 Trustee

                           MOTION TO DISMISS FOR UNREASONABLE DELAY
    Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to
11 U.S.C. Section 1307 (c) and in support thereof, states the following:
  1.  The Debtor filed a petition under Chapter 13 on Monday, January 14, 2019.
  2.  The Debtor has failed to:
         a. Conclude the regularly scheduled Section 341 Creditor Meeting.
         b. File an amended plan.
  3. As a result, the Debtor has failed to comply with the Bankruptcy Code and has caused an unreasonable
  delay that is prejudicial to creditors.

    WHEREFORE, the Trustee prays this case be dismissed for cause pursuant to Section 1307 (c).

                                                                   Respectfully Submitted;

                                                                   /s/ Glenn Stearns
Glenn Stearns, Chapter 13 Trustee
801 Warrenville Road, Suite 650                                    FOR: Glenn Stearns, Chapter 13 Trustee
Lisle, IL 60532-4350
